Thiele, J.
(dissenting): I cannot agree that the present appeal should be affirmed. A due regard for other duties and a recognition that only a minority view is expressed impels me to be brief.
The record clearly discloses that the insured died as the result of taking poison internally. On the first question whether the taking was suicidal or accidental it is stated in the opinion that there were some circumstances which gave rise to a suspicion the insured had committed suicide, but in detailing the evidence no mention is made of testimony of two nurses át the hospital that in their hearing the insured had threatened to take her own life, and that insured’s husband had written to the superintendent of the hospital “yesterday I visited my wife and while there she threatened to take her own life within this week if I failed to remove her from your sanitarium. She said she had her plans already made.”
The statement of facts and a search of the record as abstracted discloses no evidence that, in my opinion, leads to any conclusion the insured took the poison accidentally; the converse seems to be indicated.
But passing that question, the cause was submitted to the jury under an instruction set out in the opinion which permitted the jury to consider whether the insured appreciated the moral nature and quality of her act, and that she acted consciously and deliberately.
The provision of the contract was that if the insured committed suicide, sane or insane, liability should be limited as provided. The instruction as given might have been proper if the words “sane or insane” had been absent from the policy, but as given, it made them substantially meaningless. Decisions from a few states may be found that inclusion of the words “sane or insane” in such an insurance contract provision does not dispense with the necessity of the company’s showing the insured was able to understand and appre*546ciate the physical nature and consequences of the action causing his death, but the majority view is to the contrary. See 35 A. L. R. 165, 167, and many cases cited. In my opinion the majority view should be followed, for otherwise insertion of the words “sane or insane” is a futility. As a general rule contracts are to be construed to give the words and phrases used their ordinary meaning, and force and effect are to be given to the entire paragraph, sentence, clause or phrase under consideration. In my opinion that was not done in the instruction complained of, and it is erroneous.
Allen, J., joins in this dissent.